DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 19 February 2021 and the Information Disclosure Statement filed on 17 December 2020.
This office action is made Final.
Claims 1, 8, 16 have been amended.
Claims 22 and 25 have been cancelled.
Claims 27-28 have been added.
The art rejections of claims 22 and 25 from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-4, 6-10, 12, 14-16, 19-20, 23-24, and 26-28 are pending. Claims 1, 8, and 16 are independent claims.

Drawings
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106" and "108" have both been used to designate a (title) field in FIG 7F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al (20040189716, 2004) in further view of Github (combination of “Angular Schema Form” (pages 1-6, online as of 3/15/2017) + “Documentation of Angular Schema Form” (pg7-33, last updated 5/5/2018) + “Extending Schema Form” (p34-41, last updated 6/25/2017), (41 pages total, combination having the date of 5/5/2018) in further view of w3schools (“PHP 5 Form Validation”, 7 pages, online as of 4/4/2019) in further view of Richardson (“Prevent users from changing data by using Access form control properties”, 10/22/2007, 2 pages) in further view of McCabe et al (US 20110276875, 2011)
As per independent claim 1, Paoli et al discloses an apparatus comprising: 
a processor; (FIG 1)
a computer readable medium on which is stored machine readable instructions that cause the processor to: (FIG 13; 00114)
Live environment (0026, 0070-0071: changes are reflected in real time) 
obtain, in a live environment and for a form, an indication of a modification to a field of the form; (0049: discloses creating a form by adding components/entry fields to the form; 0074 discloses adding additional fields to an existing form;0078 discloses modifying aspects of the field of a form; 0086 deletes a component from a field from a form)
determine, in the live environment and based on the indication of the modification to the field of the form, a modification to a schema; transform, in the live environment, the modification to the schema to generate a transformed schema (0051, 0055-0056: schema is built/modified. Each time a component is added, the schema is updated (changed) to include the added component (See 0074 wherein additional fields are added to the form, the schema is updated each time to include the additional fields; 0078, 0082-0088 discloses when a field is modified, the schema is updated to include the change made to the field. Furthermore, in order for each time the schema is updated regarding a modification to a field, it had to determine the change made to the field in order to update the schema correctly. )
wherein the transformed schema is in a format that is usable to modify the form
obtain, in the live environment and based on a modified form generated from the transformed schema, an input associated with the field; (0090: Users enters information into the created form)
Furthermore, Paoli et al discloses validation(0085); however, fails to specifically disclose determining whether the input is valid by analyzing a validation associated with the field. However, Github discloses creating a form directly from a JSON schema and validate form fields against the same JSON schema. (page 3). Github discloses display messages if the validation results in an error. For example, page 12 discloses if the value associated with street address field is less than the minimum, then a validation error message is displayed. While Github does not explicitly say that data is not inputted in the fields themselves when the validation takes place, it is obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that in order for the validation code to function, input had to be entered in order for the validation to occur for each field. In order for the address field to display the message, " Seriously? Value {{value}} totally less than {{schema.minimum}}, which is NOT OK.', then an input (not meeting the requirement for the field) had to entered into the address data field in order for the message to be displayed. This would provide the benefit of that the correct format and/or type of input has been entered in a field. 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Github since it would have provided the benefit of providing convention over configuration, so it comes packaged with some sensible default while providing 
Furthermore, as stated, Github discloses validating fields; however, the cited art fails to specifically disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of whether all fields in the form include same or different inputs as the input. However, w3schools discloses validators for each of the form fields. (p2-5) The name field has a rule saying only letters and whitespace. The email field says it must contain a valid email address (@ and .) The Website field must be a valid url. (p2) If the user enters, for example, the email address “tom@gmail.com” in the name field, the email field, in the website field, in the comment field and selects a gender buttons, the validation would not accept “tom@gmail.com” in the name field because only letters and white space allow and would not “tom@gmail.com” in the website field because its an invalid URL. The validation would accept the selection of the radio button, “tom@gmail.com” in the email field and in the comment. Thus, the analysis would be able to determine that all fields include same or different inputs. 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified the cited art to include the disclosed features of w3schools since it would have provided the benefit of proper validation of form data for protecting the form from hackers and spammers.
Furthermore, the cited art fails to specifically disclose the field includes a locking field, and based on a determination that the input associated with the locking field is specified as being locked, generate an indication that the input is not changeable. 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Richardson since it would have provided the benefit of prevent users from inadvertently changing data on their forms
	As stated, Github discloses validating a field and Richardson discloses a locking field and input that is associated with the field is specified as being locked and generating an indication that the input is not changeable However, the cited art fails to specifically disclose based on a determination that the input that is associated with the field is specified as being locked and is valid, generate an indication that the input is not changeable. However, McCabe et al disclose validating the document (which includes the field of the document are validating). Once the document has been validated, the editable fields become locked. (0003, 0040) Furthermore, while McCabe doesn’t explicitly disclose the visual aspect of a locked field, it is obvious to one of ordinary skill in the art before the filing of Applicant’s claimed invention that a form of visual indication would be provided to indicate to the user that the once editable field is no longer editable, such as Richardson’s method of dimming the field, since it would provide the benefit of probably a simple method of informing users of which fields can be edited and which cannot.

	Therefore, in conjunction, the combination of the prior art discloses a form comprising a editable field that is lockable, receiving input in that field, validating the document includes the field including an analysis of whether all fields in the form include same or different inputs as the input,  and based on a determination that the input that is associated with the field is specified as being locked and is valid, locking and dimming the editable field such that the input is not changeable.

As per dependent claim 2, based on the rejection of Claim 1 and the rationale incorporated, Github discloses the schema modified is a JSON schema (page 3)
As per dependent claim 3, Paoli et al discloses wherein the indication of the modification to the field of the form includes: the indication of an addition of a new field to the form; (0049, 0074) or the indication of a change to an existing field of the form (0082-0088)
As per dependent claim 4, based on the rejection of claim 1 and the rationale incorporated, Github discloses display messages if the validation results in an error.(FIG 12)
As per dependent claim 7, based on the rejection of Claim 1 and the rationale incorporated, Paoli et al discloses the modification to a scope of the field of the form, 
As per independent claim 8, Claim 8 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Paoli discloses:
obtaining, by a processor, in a live environment, a specification of a field for a new form; (0049: discloses creating a form by adding components/entry fields to the form; FIG 10; 0082-0083: Displays properties of a field that can be edited; 0086-0088 deletes a component from a field from a form. By editing a form in any way by any means, such as adding a field, editing a field, and/or deleting a field, the end result results in a new version of a field be generated; thus a new form.)
determining, by the processor, in the live environment and based on the specification of the field for the new form, a modification to a schema; transforming, by the processor, in the live environment, the modification to the schema to generate a transformed schema, (0082-0088: discloses modifying the schema part associated with a field in a form. As a result of the change, the schema is updated with the change made to the field creating a “transformed schema”. )
generating, by the processor, in the live environment and from the transformed schema, the new form (0081, 0086, 0088: Changes made to the schema result in the existing form being updated to include changes resulting in creating/generating a new form. Thus, prior to the edit to the 
obtaining, based on the new form generated from the transformed schema, an input associated with the field; (0090: Users enters information into the created form)


As per dependent claim 12, based on the rejection of claim 1 and the rationale incorporated, Github discloses display messages if the validation results in an error.(FIG 12)

As per dependent claim 15, based on the rejection of Claim 8 and the rationale incorporated, Paoli et al discloses the modification to a scope of the field of the form, and wherein the instructions further cause the processor to: duplicate the modification to the field within the modified form based on the scope (0087-0088:the modification to a/the field is duplicated to other fields)

Claim 6 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Richardson in further view of McCabe et al in further view of Adobe (“Form set in AEM Forms”, 10/31/2017, 17 pages)
As per dependent claim 6, the cited art fails to specifically disclose the modification to the field that is a child of another form, and wherein the instructions further cause the processor to: modify a field of the another form based on the modification to the field of the modified form. However, Adobe discloses modification to the field that is a child of another form, and wherein the instructions further cause the processor to: modify a field of the another form based on the modification to the field of the modified form (pg 4: If two fields in two different forms share the common data 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Adobe since it would have provided the benefit of allowing common fields in different forms to share common data bindings wherein with proper data bindings in place, end users are required to fill common information only once that gets auto-filled in subsequent forms.
As per dependent claim 14, the cited art fails to specifically disclose the modification to the field that is a child of another form, and wherein the instructions further cause the processor to: modify a field of the another form based on the modification to the field of the modified form. However, based on the rejection of Claim 6 and the rationale incorporated, Adobe discloses modification to the field that is a child of another form, and wherein the instructions further cause the processor to: modify a field of the another form based on the modification to the field of the modified form (pg 4: If two fields in two different forms share the common data binding, then the field in the 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Richardson in further view of McCabe et al in further view of Robertson (US 20050197919, 2005)
As per dependent claim 10, Paoli discloses obtaining, based on the new form generated from the transformed schema, an input associated with the field; (0090: Users enters information into the created form). Furthermore, Paoli et al discloses designing a purchase order form used to receive information via its fields. (0090); however, fails to disclose based on a determination that the input is valid, generating, by the processor, a project associated with a project type, wherein the project type is for display of a specified product or service on a specified website. It is noted that the terms “project” and “project type” are not fully defined or limiting; thus, the broadest reasonable interpretation is applied. However, Robertson discloses accessing a Gift Certificate site online that provides an electronic form to purchase a gift certificate. Once 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Robertson since it would have provided the benefit of validation of fields to ensure that the user provided necessary and properly formatted information needed to successfully complete an operation.
	
Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Robertson in further view of Richardson in further view of McCabe
As per independent claim 16, Paoil et al discloses a medium (FIG 13; 00114) comprising:
processor; (FIG 1)
Live environment (0026, 0070-0071: changes are reflected in real time)
obtain, in a live environment and for a form, an indication of a modification to a field of the form; (0049: discloses creating a form by adding components/entry fields to the form; 0074 discloses adding additional fields to an existing form;0078 discloses modifying aspects of the field of a form; 0086 deletes a component from a field from a form)
determine, in the live environment and based on the indication of the modification to the field of the form, a modification to a schema; transform, in the live environment, the modification to the schema to generate a transformed schema (0051, 0055-0056: schema is built/modified. Each time a component is added, the schema is updated (changed) to include the added component (See 0074 wherein additional fields are added to the form, the schema is updated each time to include the additional fields; 0078, 0082-0088 discloses when a field is modified, the schema is updated to include the change made to the field. Furthermore, in order for each time the schema is updated regarding a modification to a field, it had to determine the change made to the field in order to update the schema correctly. )
wherein the transformed schema is in a format that is usable to modify the form; (0081: discloses edits made to the schema results in modifying the form based on the edits made to the schema)
generating, in the live environment and from the transformed schema, the new form (0081, 0086, 0088: Changes made to the schema result in the 
obtain, based on the new form generated from the transformed schema, an input associated with the field; (0090: Users enters information into the created form)
Furthermore, Paoli et al discloses validation(0085); however, fails to specifically disclose determining whether the input is valid by analyzing a validation associated with the field. However, Github discloses creating a form directly from a JSON schema and validate form fields against the same JSON schema. (page 3). Github discloses display messages if the validation results in an error. For example, page 12 discloses if the value associated with street address field is less than the minimum, then a validation error message is displayed. While Github does not explicitly say that data is not inputted in the fields themselves when the validation takes place, it is obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that in order for the validation code to function, input had to be entered in order for the validation to occur for each field. In order for the address field to display the message, " Seriously? Value 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Github since it would have provided the benefit of providing convention over configuration, so it comes packaged with some sensible default while providing customization which allows the user to customize the form by changing the order and types of form fields.
Furthermore, as stated, Github discloses validating fields; however, the cited art fails to specifically disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of whether all fields in the form include same or different inputs as the input. However, w3schools discloses validators for each of the form fields. (p2-5) The name field has a rule saying only letters and whitespace. The email field says it must contain a valid email address (@ and .) The Website field must be a valid url. (p2) If the user enters, for example, the email address “tom@gmail.com” in the name field, the email field, in the website field, in the comment field and selects a gender buttons, the validation would not accept “tom@gmail.com” in the name field because only letters and white space allow and would not “tom@gmail.com” in the website field because its an invalid URL. The validation would accept the selection of the radio button, “tom@gmail.com” in the email field and in the 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified the cited art to include the disclosed features of w3schools since it would have provided the benefit of proper validation of form data for protecting the form from hackers and spammers.
Furthermore, Paoli et al discloses designing a purchase order form used to receive information via its fields. (0090); however, fails to disclose based on a determination that the input is valid, generate a modified project associated with a project type, wherein the project type is for display of a specified product or service on a specified website. It is noted that the terms “project” and “project type” are not fully defined or limiting; thus, the broadest reasonable interpretation is applied. However, Robertson discloses accessing a Gift Certificate site online that provides an electronic form to purchase a gift certificate. Once the user fills out the form online and submits it online, the form is checked online to make sure it has all of the required fields filled out and passes all validation rules. (0177) Once this validation stage is passed, then the payment is validation. Once the payment passes, the system displays a Confirmation page. (0178) Robertson discloses that the users connected to the Internet to purchase the gift certificates. This involves entering a URL to accesses the Gift Certificate site by using a World Wide Web browser. The Gift Certificate site is connected to the Internet and is a web site. (Abstract, 0006, 0009, 0013, 0156-0157, 0167, 0173 Thus, the purchase form and confirmation pages are considered web sites. Thus, Robertson 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Robertson since it would have provided the benefit of validation of fields to ensure that the user provided necessary and properly formatted information needed to successfully complete an operation.
Furthermore, Paoli et al discloses the publication of a project (0090); however, the cited art fails to specifically disclose the specification for the field that includes a locking field, further comprising: based on a determination that the input associated with the locking field is specified as being locked upon publication of the modified project, generating an indication that the input is not changeable upon the publication of the modified project. However, Richardson discloses setting properties to the field that prevent the user from changing data of the field (locking the field) and dimming the field to indicate that the field is unchangeable (locked) (p1-2) Setting properties enables the system to determine if the field having input should be locked and dimmed.
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed features of Richardson since it would have provided the benefit of prevent users from inadvertently changing data on their forms.
	As stated, Github discloses validating a field and Richardson discloses a locking field and input that is associated with the field is specified as being locked and generating an indication that the input is not changeable However, the cited art fails to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art to include the disclosed features of McCabe et al since it would have useful for users to see the field value but need to prevent that value that was place there for default text from being changed by your visitors.
	Therefore, in conjunction, the combination of the prior art discloses a form comprising a editable field that is lockable, receiving input in that field, validating the document includes the field, and based on a determination that the input that is associated with the field is specified as being locked and is valid, locking and dimming the editable field such that the input is not changeable.
As per dependent claim 20, Claim 20 recites similar limitations as in Claim 15 and is rejected under similar rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Robertson in further view of Richardson in further view of McCabe in further view of Adobe
As per dependent claim 19, the cited art fails to specifically disclose the modification to the field that is a child of another form, and wherein the instructions further cause the processor to: modify a field of the another form based on the modification to the field of the modified form. However, Adobe discloses modification to the field that is a child of another form, and wherein the instructions further cause the processor to: modify a field of the another form based on the modification to the field of the modified form (pg 4: If two fields in two different forms share the common data binding, then the field in the second form shows prefilled values from the first form; pg 11: If certain fields in the different forms have data hierarchy/schema similar to each other, the fields are prefilled with the same values. In this example all three forms are prefilled with the same value for the common field, "field". This is a simple way to carry data forward from one form to the next. This can also be achieved by binding the fields to the same schema or data ref.; Thus, if multiple forms share the schema and each field has the same/similar field, an edit made to a field in one form results in the same field being edited in the other forms. Also, a field in each form is viewed as a child in each form.)
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified Paoli et al to include the disclosed .

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Richardson in further view of McCabe et al in further view of Youderian (“How to Create Conditional Form Fields with jQuery”, 7/31/2015; 7 pages + 6 screenshots of the website (SS1-6); 13 pages total)
As per dependent claim 23, Claim 23 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, the cited art fails to disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes a limit value validation that specifies a field that is not selectable when a condition is met. However, Youderian discloses determine, in the live environment, whether the input is valid by analyzing the validation that includes a limit value validation that specifies a field that is not selectable when a condition is met. (p1-5; SS1-6)Youderian discloses if the selected input is Bad or Fair, then the display is modified to display a first feedback field.(Ss1-2) If the selected input is Good or Very Good, then the display is modified to display a second feedback field (different from first feedback field).  (ss3)If the selected input is Excellent, then the display is modified to display third feedback fields (different from the first and second feedback field). (ss4) Therefore, if 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified the cited art to include the disclosed features of Youderian since it would have provided a great way to make forms shorter and more personalized.
 As per dependent claim 24, Claim 24 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 23 and the rationale incorporated, Youderian discloses determine, in the live environment, whether the input is valid by analyzing the validation that includes a conditional validation that specifies a field that is not visible when a condition associated with another field is met.  (p1-5; SS1-6) Youderian discloses if the selected input is Good, then the display is modified to display a first feedback field. (SS3)  When the user decides to change the selected input to Excellent, then the display is modified to display replace the feedback form associated with the Good selection to radio buttons associated with the Excellent input. (Ss4)  Thus, the selection of Excellent triggers the condition to hide the feedback field associated with the Good input. Thus, Youderian discloses making a field (Feedback field of Good) no longer visible when a condition with another field is met (Selection of Excellent field) . 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Richardson in further view of McCabe et al in further view of Zuber (US 20110119230, 2011)
As per dependent claim 26, Claim 26 recites similar limitations as in Claim 1 and is rejected under similar rationale. However, the cited art fails to specifically disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of whether the input is a duplicate of a corresponding input of a corresponding field of another form. However, Zuber discloses comparing the data value of a contact profile (form of a form) against a pool of stored contact profiles. For example, Zuber checks to see if the name value of a first contact profile matches the name value of a second contact profile. If a match is found, the system prevents the first contact profile from being added to the pool of contact profiles. (0095-0096) While Zuber does not explicitly say that the name of the first contact profile was added by a user, it is obvious to one of ordinary skill in the art at the time of Applicant's claimed invention that the name field of the first contact profile has to be entered in some fashion, such as by a user. This allows the flexibility of a user to configure the input of fields to their liking. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art to include the disclosed features of Zuber since it would have provided the benefit of prevent the bloating of the pool of contact files and contact profiles by alerting members adding contact files or contact files to the existence of potential duplicate files.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Paoli et al in further view of Github in further view of w3schools in further view of Richardson in further view of McCabe et al in further view of Witt (US 20040024842, 2004)
As per dependent claim 27, Claim 27 recites similar limitations as in Claim 1 and is rejected under similar rationale. However, the cited art fails to specifically disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of a cross reference rule that is applied to another validation that includes not same as validation, limit value validation, or required when validation.
However, Witt et al discloses a validation rule is configured as a cross-field validation rule. A user enters a first date of 5/31 in a first field then enters a second date of 5/24 in second field.  The validation determines that the date in the first field is not earlier than the date in the second field. (FIG 6-7, 0057-0058) Thus, Witt discloses a rule of that the first field is required to have an earlier date when the second field date has a specified value. Furthermore, this validation can also be viewed as a limited value validation. The first field can only have values limited to being a date earlier than the date prior to the entered date in the second field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified the cited art to include the disclosed features of Witt since it would have provided the benefit of providing a validation framework to ensure data quality of user input, even when the user input requires high complexity. In addition, the validation of the user input may be performed fast on the client side and consistently across all screens of an application while 
As per dependent claim 28, the cited art fails to specifically disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of a cross reference rule that is applied to a plurality of fields, wherein for the plurality of fields, a destination field is provided with access to a source field value. However, based on the rejection of Claim 27 and the rationale incorporated, Witt discloses cross- reference validation rule(s) for multiple fields. Witt discloses the validation rule “Others required” for 2 fields which has the condition “Given field is not empty but a specified, related field is empty (e.g., start time requires end time)”. In other words, the rule indicates the “end time” field cannot be blank if a “start time” field contains data. (if the start time field contains data, then the end time must have data). (0059-0060) Therefore, the end time field is connected with the start time field and whether or not the start time field has a value. Thus, the end time field (destination field) has access to the source field value. In another example, Witt discloses a user enters a first date in a first field then enters a second date in second field.  The validation determines that the date in the second field is later than the date in the first field. If the second date is not later than the first date, then an validation error appears (0049, 0051; 0059-0060). Therefore, the second date field and its value is connected with the first date field and its value. Thus, the second date field (destination field) has access to the source field value (value of the first date field).



Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
On page 14, in regards to the Drawings objection(s), the Examiner respectfully states that the objection in regards to characters reference characters 106 and 108 still remains because  "106" and "108" have both been used to designate a (title) field in FIG 7F.  No replacement drawing was filed with the RCE on 2/19/2021. If Applicant is assuming that the drawings filed on 1/21/2021 were entered via the filed RCE, the drawings were not since the PTO/SB/30EFS document indicated only to enter the documents provided with the filing on 2/19/2021 and not enter the documents filed on 1/21/2021. Therefore, the objection to the drawing remains for these reasons. 

On pages 17-18, in regards to the independent claims, Applicant argues that w3schools does not teach the limitation “determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of whether all fields in the form include same or different inputs as the input. Applicant argues 3schools appears to describe a type of entry that can or cannot be accepted and does not teach or suggest any type of analysis of whether such fields include same of different inputs as an input.
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that w3schools does not teach the limitations by merely and allegedly concluding that 
Based on the language, the Applicant does not explain exactly WHY w3schools doesn’t teach the limitation. The Examiner respectfully states that Applicant summarizes w3schools on what the reference says, and concludes that w3schools does not teach limitation. Applicant does not explain the differences between the claim language and the w3schools. Applicant provides no explanation or evidence on precisely how and why the disclosed claimed language is not taught by w3schools and how the two are not the same. 
Furthermore, the claimed language does not explain or limit what it means “determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of whether all fields in the form include same or different inputs as the input”. The language is silent on what the determination is, what exactly the inputs associated with the fields is. The language is silent what it means the input is 
Therefore, based on the current language of the claim, the cited art fails to specifically disclose determine, in the live environment, whether the input is valid by analyzing the validation that includes an analysis of whether all fields in the form include same or different inputs as the input. However, w3schools discloses validators for each of the form fields. (p2-5) The name field has a rule saying only letters and whitespace. The email field says it must contain a valid email address (@ and .) The Website field must be a valid url. (p2) If the user enters, for example, the email address “tom@gmail.com” in the name field, the email field, in the website field, in the comment field and selects a gender buttons, the validation would not accept “tom@gmail.com” in the name field because only letters and white space allow and would not “tom@gmail.com” in the website field because its an invalid URL. The validation would accept the selection of the radio button, “tom@gmail.com” in the email field and in the comment. Thus, the analysis would be able to determine that all fields include same or different inputs. 
It would have been obvious to one of ordinary skill in the art t before the effective filing date of Applicant’s invention to have modified the cited art to include the disclosed 
Therefore, the cited art teaches the limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177